Citation Nr: 1734220	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral upper extremities frostbite residuals, to include bilateral hand disability.

3.  Entitlement to service connection for bilateral lower extremities frostbite residuals.

4.  Entitlement to a compensable initial rating for bilateral hearing loss.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for bilateral upper extremities frostbite residuals, to include bilateral hand disability, diagnosed as cubital tunnel syndrome and ulnar neuritis, is granted.

Entitlement to service connection for bilateral lower extremities frostbite residuals, diagnosed as peripheral neuropathy, is granted.
 

INTRODUCTION

The Veteran served on active duty from June 1976 to December 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2014, the Board remanded the issues of service connection for a left knee disorder, right knee disorder, tinnitus, and hearing loss for additional development.  The issues have been granted and are no longer before the Board.   

In this case, concerning the bilateral upper extremities, including the Veteran's hands, the evidence shows diagnoses of cubital tunnel syndrome and, alternatively, ulnar neuritis, which affect the upper extremities and hands.  As a result, the Board recharacterized the separate issues of service connection for bilateral hand disability and service connection for left upper extremity frostbite residuals and service connection for right upper extremity frostbite residuals to service connection for bilateral upper extremities frostbite residuals, to include bilateral hand disability.

The issue of entitlement to a compensable initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative evidence does not reflect that it is "at least as likely as not" that a back disability had its onset in active service or is otherwise etiologically related to an in-service injury, event, or disease.

2.  The evidence is in equipoise as to whether bilateral upper extremities frostbite residuals, to include bilateral hand disability, are etiologically related to an in-service injury.

3.  The evidence is in equipoise as to whether bilateral lower extremities, frostbite residuals, are etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral upper extremities frostbite residuals, to include bilateral hand disability, diagnosed as ulnar neuritis and cubital tunnel syndrome, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for service connection for bilateral lower extremities frostbite residuals, diagnosed as peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Back Disability

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran contends that his back disability is related to an accident incurred during active service.  

Review of the service medical treatment records does not show any treatment or complaints of a back problem or disability.  The reports of medical examination dated in October 1981 and January 1982 show that the Veteran's spine was clinically evaluated as normal and the corresponding reports of medical history show that the Veteran denied experiencing recurrent back pain.  While the Veteran indicated that he experienced swollen or painful joints, there was no indication that he had a swollen or painful spine or back.  

There is no objective evidence concerning complaints or a diagnosis of the Veteran's back disability until decades after separation from active service.  

In 2013, a private physician, M. P., D. O., indicated that the Veteran's claims file was reviewed and an examination was completed.  Dr. M. P. noted the Veteran's report that in 1980, during a training exercise, he sustained an injury to his back when his vehicle went off a small bluff.  He stated that the vehicle's hatch struck him in the back.  Dr. M. P. stated that films of the back would assist in a diagnosis, but opined that it was "as likely as not" that the Veteran suffered from chronic thoracolumbar myofascitis as well as lumbar facet syndrome.  The Veteran reported an accident during active service and report of pain since that event which indicated that he as likely as not had this condition to varying degrees since that event.  Dr. M. P. stated that the continuity suggested his current back condition was related to that accident.

In September 2014, a VA examiner opined that the back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no documentation of injury to the spine/back, or treatment of a back or spine condition, while in the service.  There was a
current degenerative joint disease diagnosis on X-ray, no compression fractures, no disc space narrowing and osteophytes were noted on L2-L5.  The posterior joints appeared normal.  The examiner stated that because there was no evidence of injury/treatment while on active duty or a link with the current condition, it was less likely as not incurred in or caused by a service event.  It was noted that Dr. M. P.'s remarks were considered.

In November 2014, Dr. M. P. noted that the Veteran's report of an accident which occurred during his military duty with report of pain since that event, indicated that he as likely as not has had this condition to varying degrees ever since that accident.  Dr. M. P. stated that the continuity suggested that the current back condition was related to that accident and resulted in a chronic myofascial musculoskeletal condition involving his thoracic paraspinous muscles, lumbar paraspinous and lumbosacral area.  This was noted to be reflected in residual increased muscle tension with associated tender points involving these muscle groups noted on physical exam.  Thoracolumbar range of motion was limited as a result.  Dr. M. P. stated that the VA examiner "apparently based his decision solely on an x-ray diagnosis."  Dr. M. P. stated that the Veteran's back disability could not be diagnosed by X-rays or diagnostic studies as his condition represented a chronic myofascial musculoskeletal condition with associated pain and decreased function.

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

The Board assigns greater probative value to the September 2014 VA examiner's opinion.  The VA examiner reviewed the claims file, including the private physician's opinion dated in 2013 and statements regarding chronic symptoms, noted the Veteran's reported in-service injury, and provided a negative opinion with supporting rationale.  In contrast, Dr. M. P.'s 2013 opinion is assigned little probative value.  While Dr. M. P. related the Veteran's back disability to an in-service accident and chronic symptoms of back pain, Dr. M. P. did not address the service treatment records wherein the Veteran denied experiencing recurrent back pain.  While Dr. M. P. submitted a new opinion in 2014, following the VA examiner's opinion, the Board assigns the opinion little probative value.  Dr. M. P. contended that the examiner solely based the negative opinion on the X-ray findings and did not consider a diagnosis of chronic myofascial musculoskeletal condition.  However, the Board finds that the VA examiner's review of the claims file, examination of the Veteran, and opinion shows that the examiner considered all evidence of record, noting that there was no evidence of an in-service injury or link to service.  The VA examiner discussed the findings on X-ray, but did not base the rationale for the negative opinion on the X-ray findings alone.  Further, while the VA examiner did not specifically discuss the Veteran's contention regarding chronic symptoms in the rationale for the expressed opinion, the examination report shows that the examiner noted the Veteran's report of a diagnosed strain in 1981, and that he reported an accident in 1981 and no treatment was given to his back and no treatment for back since service.  In addition, the Board finds that the Veteran is not credible concerning his reports of chronic back pain since active service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence contemporaneous with the Veteran's active service does not reflect objective complaints of back pain or an injury.  The Board does not find it reasonable that the Veteran would be experiencing such symptoms but would not report symptoms on examination or the reports of medical history.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Thus, the Veteran is not credible with respect to the onset and chronicity of his back pain.  

Concerning the Veteran's lay assertions linking his current back disability to active service, the Veteran is competent to report back pain since service.  However, as noted above, the Board does not find that the Veteran is credible concerning the onset of his pain.  Further, concerning any other opinion directly linking his back disability to active service, such a question is medically complex and the Veteran has not been shown to possess the requisite medical expertise or knowledge to opine that his current back disability is related to active service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, the most probative evidence of record does not relate the Veteran's back disability to active service.  The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for nonpresumptive direct-incurrence service connection for back disability is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

Finally, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The evidence does not reflect the presence of arthritis within one year from termination of service.  Service connection on a presumptive direct-incurrence basis is also not warranted.

Service Connection for Upper and Lower Bilateral Lower Extremities Frostbite Residuals

The question for the Board is whether the Veteran's current diagnoses of cubital tunnel syndrome and ulnar neuritis of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities are related to in-service frostbite injury.    

The Board finds that competent, credible, and probative evidence establishes that the current diagnoses of cubital tunnel syndrome and ulnar neuritis of the bilateral upper extremities, including hands, and peripheral neuropathy of the bilateral lower extremities are etiologically related to the Veteran's active service.  While the service medical treatment records do not reflect any reported injury concerning exposure to cold, the Board finds the Veteran's statements regarding his exposure to cold while serving at Fort Drum to be competent and credible.  In this regard, the Veteran submitted evidence concerning the cold temperatures, including below freezing, at Fort Drum during the year of 1980.  

In 2013, Dr. M. P. stated that the Veteran reported that, since service, he has experienced pain involving his toes when exposed to cold or wet environments and he has experienced color changes involving the distal tips of the digits of his hands.  Dr. M. P. noted that the Veteran's statements indicated that during the early 1980s, he was exposed to extreme cold weather in Fort Drum, New York, and treated for possible hyperthermia and exposure.  Since that time, the Veteran reported that he had not been able to hold cold objects without radiating pain, cold weather caused pain in his hands, and his hands cramped and tired easily.  Dr. M. P. noted the diagnosis of bilateral cubital tunnel syndrome and that, because the Veteran experienced cold exposure serious enough to warrant treatment for hypothermia, it was as likely as not that some nerve damage resulted that contributes to his bilateral cubital tunnel syndrome today.  Concerning bilateral frostbite residuals to the lower extremities, Dr. M. P. stated it was as likely as not that the bilateral cold sensitivity is related to the cold exposure in his military service especially when considering the specific events which the Veteran described.  It was noted that the Veteran's diabetes complicated each of the conditions to some degree.  

In September 2014, a VA examiner opined that the peripheral nerves/hands condition was "less likely than not" incurred in or caused by the claimed in-service injury, disease or event.  The VA examiner stated that there was no evidence of a hand condition during service and no evidence of cold injury.  It was also stated that there was no evidence in the medical literature that linked cubital tunnel syndrome to cold exposure.  Concerning the bilateral lower extremities, the VA examiner provided a negative opinion, noting no evidence in the service treatment records of cold exposure during service.  The examiner opined that peripheral neuropathy was less likely than not due to undocumented cold exposure and more likely than not due to diabetes mellitus type II.

In 2014, Dr. M. P. reviewed the September 2014 VA examiner's opinion and noted that the Veteran was exposed to significant cold exposure for approximately nine days.  He was then wrapped in blankets and fed hot fluids, but continued to experience pain involving his bilateral hands and feet.  Dr. M. P. noted that non-freezing cold nerve injury was relatively uncommon in civilian practice, but may reach epidemic proportions in war zones.  Cold induced vasodilatation was a cyclic regulation of blood flow during prolonged cooling of protruding body parts and is generally considered to be a protective mechanism against local cold injuries and cold intolerance after peripheral nerve injury.  Dr. M. P. opined that the Veteran sustained minor stretch injuries involving his elbows causing ulnar neuritis.  It was opined that the significant cold exposure caused cold induced vasodilation, which resulted in the chronic ulnar neuropathy found on his physical examination, and that such occurred during his military time.  As it relates to the Veteran's peripheral neuropathy involving his bilateral lower extremities, it was opined he experienced significant cold exposure causing tissue damage resulting in injury to the peripheral nerves causing numbness, tingling as well as unusual sensations with pain.  Peripheral neuropathy refers to conditions that result when nerves that carry messages to the brain and spinal cord from the rest of the body are damaged or diseased such as during cold exposure.  Idiopathic peripheral neuropathies account for up to one-third of all neuropathies and diabetic polyneuropathy is only one of many types of polyneuropathies.  As it relates to the lower extremity peripheral neuropathy, Dr. M. P. stated there were many causes, one of which was the Veteran's exposure to extremely cold weather for a prolonged period of time causing tissue and nerve injury resulting in frostbite.  Therefore, the current conditions, as described above, were as likely as not related to the original cold exposure.  Dr. M. P. stated that the Veteran did not report any other exposure since the military that would explain it.

Considering the above, the Board finds that the probative medical evidence is at least in equipoise as to whether the ulnar neuritis and cubital tunnel syndrome of the bilateral upper extremities and the peripheral neuropathy of the bilateral lower extremities is etiologically related to active service.  While the VA examiner provided negative opinions, noting the absence of any cold injury in the service medical treatment records, the Board finds that the Veteran is competent and credible concerning his exposure to cold.  Further, Dr. M. P. provided two opinions with supporting rationale as to why the Veteran's current disabilities are related to the in-service cold exposure.  As a result, direct service connection is warranted for bilateral upper extremities frostbite residuals, to include bilateral hand disability, diagnosed as ulnar neuritis and cubital tunnel syndrome, and bilateral lower extremities, frostbite residuals, diagnosed as peripheral neuropathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


REMAND

A March 2016 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable initial rating with an effective date of December 29, 2008.  A timely notice of disagreement was received by VA in March 2016 concerning the assigned initial rating for the award of service connection.  A SOC has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issue for the issuance of a SOC.  

Accordingly, the issue is REMANDED for the following action:

Issue a Statement of the Case with respect to the March 2016 rating decision concerning the issue of entitlement to a compensable initial rating for bilateral hearing loss.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J. Seay, Counsel

Copy mailed to:  Daniel Curry, Attorney


Department of Veterans Affairs


